IN CLEMCS OFFICE
                                                 This bplnlon was filed for record
   COURT,SCQE OP WASH!?ISTON




                      Lk
    ChtEFJUsnce
                                                     SUSAN L. CARLSON
                                                   SUPREME COURT CLERK




     IN THE SUPREME COURT OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,

                        Petitioner,          No. 94892-5


                                             En Banc
WENDY GRANATH,

                        Respondent.          Filed:        ^ ® 2018


      YU,J.— The issue in this case is whether the duration of a domestic

violence(DV)no-contact order entered by a court of limited jurisdiction is limited

to the length of the underlying suspended sentence. The State appeals a published

Court of Appeals decision that vacated a no-contact order and held that the district

court lacked authority pursuant to ROW 10.99.050 to enter a no-contact order

exceeding the duration ofthe underlying sentence. State v. Granath, 200 Wn.

App. 26, 401 P.3d 405, review granted, 189 Wash. 2d 1009, 402 P.Sd 823 (2017).

We affirm.
State V. Granath, No. 94892-5


                FACTUAL AND PROCEDURAL BACKGROUND

       The facts of this case are not disputed. A jury convicted Wendy Granath in

King County District Court oftwo gross misdemeanor DV crimes—cyberstalking

and violation of a DV no-contact order—^based on e-mails she sent to her estranged

husband. Clerk's Papers(CP)at 35; Pet. for Review at 2. In November 2012,

Granath was sentenced to 364 days in jail with 334 days suspended for 24 months.

CP at 35. As a condition of her suspended sentence, she was prohibited from

contacting her estranged husband. The court issued a separate no-contact order

pursuant to RCW 10.99.050 reflecting the directive not to contact her estranged

husband. The judge did not enter an expiration date, and so, by the terms ofthe

pattern form order, it expired by default five years later.

       Granath completed her sentence in December 2014. She thereafter moved to

vacate the no-contact order on the basis that it ended when she was no longer

subject to the underlying no-contact condition of the sentence. The district court

denied the motion, stating it "had lawful authority to issue a separate order under

[chapter] 10.99[RCW], which is a stand-alone provision." Id. at 22. Granath

appealed to the King County Superior Court, which affirmed the district court.

Granath then sought discretionary review from the Court of Appeals, which

reversed in a published opinion. It held that the district court did not have statutory

authority to issue a no-contact order that lasted longer than the defendant's
State V. Granath, No. 94892-5



suspended sentence. Granath, 200 Wash. App. at 37-38. We granted review.' 189
Wash. 2d 1009.


                                             ISSUE


        Whether RCW 10.99.050 provides a district court the authority to issue a

DV no-contact order that lasts longer than the defendant's suspended sentence?

                                          ANALYSIS


A.      Overview of a district court's limited sentencing authority

       District courts are courts of limited jurisdiction created by the legislature.

Const, art. IV, §§ 1, 12; Smith v. Whatcom County Dist. Ct., 147 Wash. 2d 98, 104,

52 P.3d 485 (2002). "The legislature has sole authority to prescribe their

jurisdiction and powers." Smith, 147 Wash. 2d at 104. To understand a district

court's authority in this context, we review the relevant statutory grants of

authority.

        The affirmative grant of subject matter jurisdiction in this case is

RCW 3.66.060. It provides a district courtjurisdiction that is "[cjoncurrent with



       'At oral argument, Granath asserted that this case is moot because Granath's no-contact
order expired in November 2017. Wash. Supreme Court oral argument, State v. Granath, No.
94892-5 (Feb. 16, 2018), at 35 min., 51 sec., audio recording by TVW, Washington State's
Public Affairs Network, http://vmw.tvw.org. However,"we may retain and decide a moot case
'when it can be said that matters of continuing and substantial public interest are involved.'"
State V. Cruz, 189 Wash. 2d 588, 598, 404 P.3d 70(2017)(quoting Sorenson v. City ofBellingham,
80 Wash. 2d 547, 558, 496 P.2d 512(1972)). Here, appellate review is proper because a district
court's authority to issue a no-contact order is a matter of continuing and substantial public
interest.
State V. Granath, No. 94892-5



the superior court of all misdemeanors and gross misdemeanors committed in their

respective counties and of all violations of city ordinances." RCW 3.66.060. The

statute also authorizes a district court to impose a fine of$5,000 and a jail sentence

of one year. Id.

       There is a specific legislative provision that extends a district court's

jurisdiction over DV offenses for up to five years. RCW 3.66.068(l)(a) states in

relevant part:

      (1) A court has continuing jurisdiction and authority to suspend the
      execution of all or any part of its sentence upon stated terms,
      including installment payment of fines for a period not to exceed:
            (a) Five years after imposition of sentence for a defendant
       sentenced for a domestic violence offense ....


This statute authorizes a district court to suspend all or part of a DV sentence for

up to five years and impose sentencing conditions in its judgment and sentence.^ If

a defendant violates a condition of the sentence, then a district court may revoke

the suspended sentence. RCW 3.66.069.

       The last statutory grant of authority that is relevant to this case is RCW

10.99.050(1), which authorizes a court to issue a no-contact order to "record[]" a

no-contact condition it includes in the judgment and sentence. The statute states.

       When a defendant is found guilty of a crime and a condition ofthe
       sentence restricts the defendant's ability to have contact with the
       victim, such condition shall be recorded and a written certified copy

       ^ The legislature also has provided a district court the authority to defer any or all of a DV
sentence for up to fiVe years. RCW 3.66.068(2)(a)(i).
State vJ Granath, No. 94892-5


       of that order shall be provided to the victim.

RCW 10.99.050(1)(emphasis added). This case requires us to determine whether

RCW 10.99.050 authorizes a district court to issue a no-contact order that lasts

longer than the sentence it imposes. Because resolution ofthis case requires

statutory interpretation, our review is de novo. State v. Armendariz, 160 Wash. 2d
106, 110, 156P.3d201 (2007).

B.     The plain language of RCW 10.99.050 resolves the issue presented

       We look to the statute's plain language to determine whether it addresses the

duration of a no-contact order. Its plain meaning is determined by consulting "the

statute in which the provision at issue is found, as well as related statutes or other

provisions ofthe same act in which the provision is found." Dep't ofEcology v.

Campbell & Gwinn, LLC, 146 Wash. 2d 1, 10, 43 P.3d 4(2002). If the legislature's

intent is clear based on the plain language ofthe statute,"then the court must give

effect to that plain meaning as an expression of legislative intent." Id. at 9-10.

       RCW 10.99.050 is silent on the duration of a no-contact order, and

consulting other provisions ofthe same act does not help us understand the

intended time span ofthe no-contact order. Other orders issued prior to sentencing

pursuant to chapter 10.99 RCW have explicit termination provisions and therefore

do not help us determine the duration of a postsentencing order. RCW

10.99.040(5)(a prefiling DV no-contact order expires at arraignment or within 72
State V. Granath, No. 94892-5



hours if no charges are filed),(3)(a DV no-contact order entered or extended at

arraignment terminates ifthe defendant is acquitted or the charges are dismissed).^

The parties agree that the statute is silent on the order's duration, but each

interprets the statute's silence differently.

       The State takes the position that RCW 10.99.050 "independently authorizes"

a district court to issue a DV no-contact order so long as it imposes a no-contact

condition of the sentence. Pet. for Review at 9. Other provisions ofRCW

10.99.050 refer to no-contact orders as "issued" rather than "recorded," and the

State infers use ofthe word "issued" means the order stands independently of the

underlying sentence condition. See, e.g., RCW 10.99.050(2)(a),(3). The State

does not cite authority for this conclusion, but proceeds to make a public policy

argument that an independently authorized no-contact order can last longer than

the defendant's sentence.


       The legislature declared its intent that chapter 10.99 RCW provide victims

ofDV "the maximum protection from abuse." RCW 10.99.010. The State argues

that the interpretation that best effectuates the legislature's intent is one that grants




         ^ In State v. Shiiltz, we held that a no-contact order issued pursuant to RCW 10.99.040(3)
can remain in effect until sentencing. 146 Wash. 2d 540, 548, 48 P.3d 301 (2002). At sentencing, a
trial court may issue a new no-contact order consistent with RCW 10.99.050(1)"or it may
extend the existing order by clearly indicating on the judgment and sentence that the order is to
remain in effect." Id.
State V. Granath, No. 94892-5



a district court the authority to issue a no-contact order for the maximum

sentencing term, regardless ofthe sentence actually imposed. Pet. for Review

at 9-10.


       The State also looks outside chapter 10.99 RCW for support. Other statutes

authorize a court to issue a postconviction order protecting victims of sexual

assault and stalking if they are not eligible for a civil DV protection order pursuant

to chapter 26.50 RCW. But unlike a postconviction DV no-contact order, the

legislature has provided express statutory authority for these orders to last longer

than a defendant's sentence. See RCW 7.90.150(6)(c)(a sexual assault protection

order lasts for two years after the defendant's sentence); RCW 7.92.160(6)(c)(a

no-cpntact stalking order lasts five years regardless ofthe length ofthe defendant's

sentence). The State argues the legislature did not intend to provide victims of

sexual assault and stalking more protection than DV victims and so the legislature

must have intended for a DV no-contact order to last longer than a defendant's

sentence, despite the statute's silence.

       Granath cites the plain language of RCW 10.99.050 to argue that the

legislature has not provided a district court independent authority to issue a no-

contact order. If a district court includes a condition of the suspended sentence that

"restricts the defendant's ability to have contact with the victim," then "such

condition shall be recorded" as a no-contact order. RCW 10.99.050(1)(emphasis
State V. Granath, No. 94892-5



added). Because a no-contact order is "recording" a condition of the sentence,

Granath contends there is no authority for the order to last longer than the

condition it records.


       The Court of Appeals agreed with Granath and resolved this case on the

statute's plain language. It concluded that "[t]he only no-contact order the statute

authorizes is one that records a no-contact condition of the sentence. It follows

that when the no-contact condition of sentence expires, there is no express

legislative authority for the continued validity of the no-contact order." Granath,
200 Wash. App. at 36.

       We agree with Granath and the Court of Appeals. Although RCW

10.99.050 is silent on the duration of a no-contact order, its length can be

determined from the statute's plain language. If a district court suspends a

defendant's DV sentence and imposes a "condition of the sentence [that] restricts

the defendant's ability to have contact with the victim," then it '''record\sY that

condition as a no-contact order. RCW 10.99.050(1)(emphasis added). Without

additional statutory language indicating otherwise, our inquiry ends here because

RCW 10.99.050 is not an independent grant of authority to a district court to issue

a no-contact order. The only reason a court is permitted to issue an order of no-

contact in this context is to record a condition ofthe sentence.
State V. Granath, No. 94892-5



       It makes sense that a district court both imposes a no-contact condition of

the sentence and issues a no-contact order with the same duration because it allows

the no-contact prohibition to be a separate enforceable condition. A willful

violation of a no-contact order is enforceable by any court through separate

criminal prosecution without revoking the suspended sentence. RCW

10.99.050(2)(a). Tying the length of a no-contact order to the length ofthe

sentence actually imposed ensures that a defendant is not subject to criminal

penalties for contacting the victim when the defendant is no longer subject to the

sentencing condition that gave rise to the order. This result, as the Court of

Appeals noted,"is not absurd." Granath, 200 Wash. App. at 38.

       Our conclusion does not prohibit a district court from issuing a five year no-

contact order, which is the longest a district court can retain jurisdiction pursuant

to RCW 3.66.068. To impose a five year no-contact order, a district court simply

suspends at least a part ofthe defendant's sentence for five years and imposes a no-

contact condition of the sentence for that same period oftime.

       While we resolve the issue presented based on the statute's plain language,

we take the opportunity to distinguish State v. W.S., 176 Wash. App. 231, 309 P.3d

589(2013), which both parties argue supports their position. In W.S., the Court of

Appeals, Division One, held that a juvenile court has the authority to issue a DV

no-contact order pursuant to RCW 10.99.050 that remains in effect after the
State V. Granath, No. 94892-5



defendant turns 18. It reasoned that because juvenile court is a division of superior

court, a superior court can modify or enforce the order even after the juvenile

court's jurisdiction ends. Id. at 241-42. The court then relied on our decision in

Armendariz to summarily conclude, without analyzing RCW 10.99.050, that a

juvenile court has the authority to issue a no-contact order "for the statutory

maximum ofthe crime." Id. at 243.


       In W.S., the Court of Appeals' reliance on Armendariz was misplaced

because that case turned on the Sentencing Reform Act of 1981 (SRA), chapter

9.94A RCW. The court in Armendariz determined that the SRA's statutory

scheme and plain language provide trial courts the authority to impose a no-contact

order as a crime related prohibition for the statutory maximum term of the offense.
160 Wash. 2d at 120. Armendariz has no application when determining the duration

of a no-contact order issued by a court of limited jurisdiction pursuant to RCW

10.99.050. W.S. addresses a separate challenge to juvenile courtjurisdiction that is

not before this court.


       Finally, while the State raises valid concerns regarding the need to protect

victims of DV,its public policy argument is inconsistent with the plain language of

the statute. The legislature's codified declaration of intent cannot "trump the plain

language of the statute." State v. Reis, 183 Wash. 2d 197, 212, 351 P.3d 127(2015).

If the legislature disagrees with our plain language interpretation, then it may


                                          10
State V. Granath, No. 94892-5



amend the statute. Cornelius v. Dep't ofEcology, 182 Wash. 2d 574, 589-90, 344

P.3d 199(2015).

       In sum, a district court's authority is limited to what the legislature has

affirmatively granted. RCW 10.99.050 authorizes a district court to issue a no-

contact order to record a no-contact condition ofthe sentence. While the statute is

silent regarding the order's duration, its plain language supports the conclusion that

a no-contact order issued by a court of limited jurisdiction lasts for the length of

the defendant's suspended sentence.

C.     Granath's no-contact order was enforceable until she completed her
       suspended sentence

       Each of Granath's two gross misdemeanor DV crimes carried a maximum

jail term of 364 days and a $5,000 fine. RCW 3.66.060. The district court could

have suspended part of her sentence for five years, imposed a no-contact condition

of the sentence, and issued a ho-contact order that would have been enforceable for

five years. The district court did not do this. Instead, it suspended 334 days of her

sentence for 24 months, imposed a no-contact condition ofthe sentence, and issued

a no-contact order purportedly valid for five years.

       The no-contact order could not last longer than the no-contact condition of

the sentence. Therefore, the district court erred when it refused to vacate the order




                                           11
State V. Granath, No. 94892-5



after Granath completed her suspended sentence in December 2014. We affirm the

Court of Appeals.      ,        .

                                    CONCLUSION


       We affirm the Court of Appeals and hold that RCW 10.99.050 authorizes a

district court to issue a DV no-contact order that lasts for the duration ofthe

defendant's suspended sentence. The no-contact order issued in this case was not

enforceable after Granath completed her suspended sentence in December 2014,

and the district court should have granted her motion to vacate.




                                          12
    State V. Granath, No. 94892-5




    WE CONCUR:




                                         )
                               %
/




                                    13
State V. Granath (Wendy)
(Stephens, J., dissenting)




                                    No. 94892-5




      STEPHENS,J.(dissenting)—disagree with the majority's narrow view of a

district court's authority to enter a domestic violence no-contact order (DVNCO).

RCW 10.99.050 authorizes a sentencing court to issue a specialized condition of

receiving a suspended or deferred sentence: a stand-alone DVNCO that is

enforceable by any court in Washington. Contrary to the majority's reading ofRCW

10.99.050, the statute effectively specifies the duration of the stand-alone order by

directing that it shall be designated in the DVNCO itself. RCW 10.99.050(3).

Accordingly, a DVNCO does not tacitly expire with the conclusion of a suspended

sentence. The victim is entitled to protection for the full period oftime specified in

the order, which cannot exceed five years.
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)




       1.   A DVNCO Issued under RCW 10.99.050 Stands on Its Own and Is Not
            Limited to the Length ofthe Underlying Sentence

       A DVNCO can survive independently of the term of probation if the district

court retains postconviction jurisdiction over a defendant.            In sentencing

misdemeanor violations, the district court may suspend all or part of any sentence

and fix conditions of such suspension. RCW 3.66.067-.068. When a defendant

commits a domestic violence offense, the district court has the ability to retain

jurisdiction over a defendant for up to five years after the imposition ofthe sentence.

RCW 3.66.068(l)(a). District courts possess wide discretion to issue suspended

sentences or to impose sentences and conditions with '"carrot-and-stick

incentive[s]'" to promote rehabilitation—a central goal of misdemeanor sentencing.

Harris v. Charles, 171 Wash. 2d 455, 459, 465, 256 P.3d 328 (2011)(alteration m

original)(quoting Wahleithner v. Thompson, 134 Wash. App. 931, 941, 143 P.3d 321

(2006)). Conditions such as no contact with the victim, engaging in a mental health

evaluation, or completing substance abuse treatment serve as reformative incentives

in the face of purely punitive punishment—jail time. However, a court may not

impose sentencing conditions unless it suspends jail time. State v. Gailus, 136 Wn.

App. 191, 201, 147 P.3d 1300 (2006), overruled on other grounds by State v.

Sutherby, 165 Wash. 2d 870, 204 P.3d 916(2009).




                                            -2-
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)




       This case concerns the proper interpretation of RCW 10.99.050. Statutory

interpretation is a legal question reviewed de novo. State v. Costich, 152 Wn.2d

463,470,98 P.3d 795(2004). The court must first look to a statute's plain meaning.

Plain meaning may be discerned from all that the legislature has said in the statute

and related statutes that disclose legislative intent about the provision in question.

Dep't ofEcology V. Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9-10,43 P.3d 4(2002).

Courts must keep in mind the need to satisfy the intent of the legislature while

avoiding absurd results. In re Det. ofSwanson, 115 Wash. 2d 21, 28, 793 P.2d 962,

804 P.2d 1 (1990).

   a. The Plain Language ofRCW 10.99.050 Establishes a Stand-Alone Order

       While a DVNCO can be issued only when a sentence is suspended or deferred,

the order can nonetheless survive for up to five years following a conviction.

Chapter 10.99 RCW anticipates that courts may issue no-contact orders at every

possible juncture of prosecution. See RCW 10.99.040(2)(a)(court may impose a

no-contact order before arraignment or trial),(3)(at the time of arraignment, "the

court shall determine whether a no-contact order shall be issued or extended"),

.050(1)(the court may issue a postconviction no-contact order as a condition of

sentence);State v. Schultz, 146 Wash. 2d 540,544,48 P.3d 301 (2002). Victims remain

vulnerable throughout their abuser's prosecution and especially when a convicted



                                            -3-
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)




abuser is released from jail or completes active probation. Chapter 10.99 RCW

recognizes these victims' reality.

       The State and Granath argue over RCW 10.99.050(l)'s use of the phrase

"such condition shall be recorded" in determining whether the authority to issue a

DVNCO under RCW 10.99.050 is tethered to the length of probation. (Emphasis

added.) The majority agrees with Granath that "recorded" indicates that a DVNCO

is merely "recording" a condition of the sentence, thus there is no authority for the

order to last longer than the condition it records. See majority at 7. This view fails

to read chapter 10.99 RCW as a whole, including its stated purpose.

       At each point of prosecution, a corresponding statute under chapter 10.99

RCW grants the judge the authority to "issue" a no-contact order. The verb "issue"

connotes authority. See RCW 10.99.050(2)(a)("[wjillful violation of a court order

issued under this section"),.040(7)(referring to orders "issued under this chapter").

RCW 10.99.050(1) empowers sentencing courts to issue DYNCOs as long as a

DVNCO is recorded as a condition ofthe sentence. RCW 10.99.050(2)-(3) discuss

the parameters for issuing such an order. "Recorded" merely indicates that RCW

10.99.050 can be utilized by a sentencing court. As long as a condition of the

sentence that includes the issuance of a DVNCO has been laid out in the judgment

and sentence,RCW 10.99.050 may be separately invoked. Ifa DVNCO were a mere



                                            -4-
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)




recording instrument of the no-contact condition in the judgment and sentence, as

the majority posits, the creation of RCW 10.99.050 would be unnecessary because

the judgment and sentence already orders no contact with the victim.

       A DVNCO issued under RCW 10.99.050 does more than record a sentencing

condition; it enables a sentencing court to exercise discretion in how to best keep a

victim safe from further abuse. The sentencing judge issuing a DVNCO achieves

this by outlining specific parameters of how a defendant is to accomplish the

rehabilitative portion of his or her sentence in not coming into contact with his or

her victim. This structure is illustrated by the fact that a DVNCO contains

additional, specific provisions of no-contact that are not included in the judgment

and sentence. In Granath's case, she was not ordered merely to have no contact with

the victim as indicated on the judgment and sentence, she was specifically ordered

by the DVNCO to remain 500 feet away from her victim, not to keep her victim

under surveillance, and not to contact her victim through third parties, among other

restrictions. Clerk's Papers(CP)at 39. If the DVNCO were purely a recording of

the sentencing condition, we would expect it to match the judgment and sentence.

       The plain language of RCW 10.99.050 also reveals that a DVNCO is

enforceable beyond the duration of a probationary period, reinforcing that the order

stands on its own. RCW 10.99.050(2)(a) and RCW 10.99.050(3) are instructive.



                                            -5-
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)



RCW 10.99.050(2)(a) states that a "[w]illfull violation of a court order issued under

this section is punishable under RCW 26.50.110." Nowhere in RCW 10.99.050 is

it stated that a violation of a DVNCO must necessarily result in revocation of a

suspended sentence. The only language that RCW 10.99.050 sets out for violating

the DVNCO condition ofreceiving a suspended or deferred sentence is punishment

under RCW 26.50.110. It follows that during active probation, a DVNCO may be

enforced by both revocation of the suspended or deferred sentence pursuant to the

judgment and sentence, and by independent punishment provided by RCW

10.99.050(2)(a). After the term of probation ends, a DVNCO is enforced solely

under RCW 26.50.110. This understanding of the statute is consistent with a plain

reading of RCW 10.99.050(2)-(3) that lays out the terms for complying with a

DVNCO issued under RCW 10.99.050(1).

       Further,RCW 10.99.050(3)provides that a sentencing judge must indicate on

the order that the district court actively retains jurisdiction over the defendant in

enforcing the order. That jurisdiction could operate during probation only or up to

five years as part of receiving a suspended or deferred sentence. This reading is

compatible with RCW 3.66.068(l)(a), which states that district courts can retain

"continuing jurisdiction and authority" over defendants for up to five years to

suspend or defer a sentence upon stated terms. Such terms of suspension or



                                            -6-
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)




deferment may include the issuance of a stand-alone no-contact order under RCW

10.99.050, as is the case here. Thus, an order issued under RCW 10.99.050 cannot

exceed the court's jurisdiction, and Granath's does not.

       Pursuant to RCW 10.99.040(2)(c), the legislature tasked the Administrative

Office ofthe Courts(AOC)with developing master pattern forms for all no-contact

orders issued under chapter 10.99 RCW. Such no-contact orders issued under

chapter 10.99 RCW are to "substantially comply" with the pattern form developed

by AOC. Id. On Granath's DVNCO,a bold text box indicates that the district court

could retain, and did retain, continuing jurisdiction and authority to issue the

DVNCO for five years. CP at 39. The pattern form does not limit the DYNCO's

duration to the end of the probationary period. While the AOC's interpretation

provided in the pattern DVNCO is not binding, it follows from a plain reading of

RCW 10.99.050 as providing for a stand-alone no-contact order. Further reinforcing

this view,the "conditions" section on Granath'sjudgment and sentence refers to "the

separate No-Contact Order," evidence of the that fact that RCW 10.99.050 orders

are in addition to terms of sentencing. CP at 35.

       Finally,"closing" a case is not synonymous with "terminat[ing]" a case under

the plain language of RCW 10.99.050(4). When Granath "closed" her case on

December 8, 2014 by paying the remainder of her fines, the court did not also



                                            -7-
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)




"terminate^" her DVNCO under RCW 10.99.050(4). The specialized condition for

receiving a suspended sentence remained in effect for three more years after her case

"closed," despite the end ofthe probation term. Because RCW 10.99.050(4)requires

actual "modifi[cation]" or "terminat[ion]" of a DVNCO, not simply assuming a

DVNCO is void at the end ofa probationary period, this plain language indicates the

legislature intended a DVNCO to be issued as a stand-alone order that must also be

vacated independent ofthe probationary period's completion.

   b. Legislative Purpose: To Protect Victims

       Statutes should be interpreted to further, not frustrate, their intended purpose.

Bostain v. Food Express, Inc., 159 Wash. 2d 700, 712, 153 P.3d 846 (2007)(citing

Burnside v. Simpson Paper Co., 123 Wash. 2d 93, 99, 864 P.2d 937 (1994). Chapter

10.99 RCW was enacted for the protection of the victim, not punishment of the

abuser. The plain language of RCW 10.99.050 reflects the clear statutory purpose

outlined in RCW 10.99.010; "[T]o recognize the importance of domestic violence

as a serious crime against society and to assure the victim ofdomestic violence the

maximum protectionfrom abuse which the law and those who enforce the law can

provide."" (Emphasis added.) Recognizing a DVNCO lasts for the maximum term

of authority a sentencing judge has to impose sentencing conditions under RCW

3.66.068 provides "maximum protection from abuse" for victims, without further



                                            -8-
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)




punishing the defendant. Keeping a convicted domestic abuser away from his or her

victim is not punishment; it is deserved protection for the domestic violence

survivor. That it may also require the abuser to exercise rehabilitative self-control

around those who do not desire unwanted contact does not alter its purpose. Thus,

while RCW 3.66.068 concerns pimishment, RCW 10.99.050 concerns protection

without overstepping the jurisdictional limits provided by RCW 3.66.068. This

relationship between the two statutes is consistent with the legislative purpose set

out in RCW 10.99.010—^protection of victims.

       I am concerned that the majority's interpretation of RCW 10.99.050 will

undermine the protective purpose of chapter 10.99 RCW. A copy ofthe DVNCO is

provided to both the victim and law enforcement. RCW 10.99.050(1),(3). RCW

10.99.050(3) instructs that the DVNCO shall be entered for "one year or until the

expiration date specified on the order." If DYNCOs that specify a duration longer

than the length of probation become automatically void after probation without

further court action, as the majority advances, how is law enforcement and, most

importantly, the victim to know of the abuser's lawful ability to contact the victim?

See majority at 8-10 (stating that the State's "public policy argument is inconsistent

with the plain language ofthe statute"). We should not interpret chapter 10.99 RCW




                                            -9-
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)




to create such a risk of confusion—and harm. Such an interpretation goes against

the legislative purpose to protect victims' safety.

       Discerning RCW 10.99.050's plain meaning requires this court to examine

not only RCW 10.99.050 but also related statutes, with an eye toward finding a

harmonious statutory scheme. State v. Bigsby, 189 Wash. 2d 210, 216, 399 P.3d 540

(2017). The majority references related statutes, but fails to fully appreciate and

analyze their interlaced relationship to RCW 10.99.050. See majority at 5, 7. Two

related statutes concerning the same subject matter—a sentencing court's authority

to protect victims—illuminate the fact that DVNCOs are imposed as stand-alone

orders. RCW 7.90.150(6)(a) (sexual assault postconviction orders) and RCW

7.92.160(6)(a)(stalking postconviction orders)share the same enabling language as

RCW 10.99.050(1) for a sentencing court to issue a specialized no-contact order:

"When a defendant is found guilty of[the relevant type of crime] and a condition of

the sentence restricts the defendant's ability to have contact with the victim, such

condition shall be recorded . . . ." The only difference between these victim-

protecting statutes and RCW 10.99.050 is that duration of the order is explicitly

stated in the statute.^ However, these other specialized orders were intended to be


       ^ See RCW 7.92.160(6)(c)("A final stalking no-contact order entered in conjunction
with a criminal prosecution shall remain in effect for a period of five years from the date
of entry."); RCW 7.90.150(6)(c) ("A final sexual assault protection order entered in
conjunction with a criminal prosecution shall remain in effect for a period of two years

                                            -10-
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)



issued only if a victim could not qualify for a DVNCO.^ In addition, RCW 7.90.150

was designed to mirror domestic violence protections issued under RCW 10.99.050.^

Given this statutory scheme, it makes little sense that the legislature intended to

afford sexual assault and stalking victims protection even after a defendant has

completed probation, but denied similar protection to domestic violence victims.

       In sum, I would hold that the plain language of RCW 10.99.050 establishes

that a DVNCO is issued as a stand-alone order at the time of sentencing and is not

dependent on the length of probation.

       II. Duration ofthe DVNCO Is Found on the Face ofthe Order


       Although a sentence may be suspended for less than five years, that does not

mean a DVNCO issued as part ofthe sentence, generally, must match the length of

the imposed suspended sentence.            Contrary to the majority's interpretation.



following the expiration of any sentence of imprisonment and subsequent period of
community supervision, conditional release, probation, or parole.").
       ^ See RCW 7.90.005 ("It is the intent of the legislature that the sexual assault
protection order created by this chapter be a remedy for victims who do not qualify for a
domestic violence order of protection."); RCW 7.92.010 ("Victims of stalking conduct
deserve the same protection and access to the court system as victims of domestic violence
and sexual assault . . .. The legislature finds that preventing the issuance of conflicting
orders is in the interest of both petitioners and respondents.").
       ^ House Judiciary Comm., H.B. Analysis on H.B. 2576, at 3, 59th Leg., Reg.
Sess.(Wash.2006)("Violations of a SAPO [sexual assault protection order] have the same
penalties as violations of domestic violence protection orders."); SENATE COMM. ON
Judiciary, S.B. Rep.on S.B.6478,at 2-3, 56th Leg., Reg. Sess.(Wash.2006)("[A sexual
assault victim] should be able to get the same protections as a domestic violence
victim.... This legislation is meant to mirror domestic violence protection orders.").

                                            -11-
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)



durational language is indicated in RCW 10.99.050(3)—^by reference to the

expiration date specified on the order. The majority reads "expiration date specified

on the order" to be synonymous with "expiration date of the suspended or deferred

sentence." See majority at 5-6. This is not the plain language of the statute. For

Granath's convictions, the district court imposed 364 days in jail with 334 days

suspended for 24 months on various conditions, including the issuance of a separate

no-contact order. CP at 35-37. On its face, the order stated,"This no-contact order

expires on:              . Five years jhom today if no date is entered." CP at 39. No

date was written in the blank. Id. Consistent with the plain reading of RCW

10.66.068, the district court lawfully retained jurisdiction over Granath by issuing a

DVNCO for a period offive years as a condition ofreceiving a suspended sentence

and specified this duration on the face ofthe DCNVO.

       The scheme of issuing a DVNCO for a greater length than the probationary

period reinforces the sentencing court's wide discretion in determining what kind of

sentence best rehabilitates a domestic violence offender. A sentencing court may

decide that active probation is not necessary after two years, but this does not mean

the victim's protection must end. RCW 26.50.110 may act as an incentive for

offenders to remain in compliance with a DVNCO without the added cost of

probation and active monitoring. RCW 10.99.050(2)(a). For this to happen,RCW



                                            -12-
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)



10.99.050 ensures a DVNCO does not expire the moment a person is released or

completes her term of probation. The legislature articulated that the response to

domestic violence is "the enforcement of the laws to protect the victim and [to]

communicate the attitude that violent behavior is not excused or tolerated." RCW

10.99.010. A protection order that lasts beyond probation serves this purpose

without further punishing the defendant. It is properly understood as a stand-alone

order.


                                     CONCLUSION


         A DVNCO's purpose is clear: to protect survivors of domestic violence from

further harm. To effectuate this purpose, RCW 10.99.050 authorizes a sentencing

judge to issue a stand-alone no-contact order and to impose it for the duration stated

on the order, not to exceed five years. I would reverse the Court ofAppeals decision

and reinstate the district court's denial of Granath's motion to vacate the no-contact

order.




                                            -13-
State V. Granath (Wendy), 94892-5 (Stephens, J., dissenting)




                                            -14-